Citation Nr: 0500764	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for defective vision.

2. Entitlement to an evaluation for temporomandibular joint 
(TMJ) dysfunction in excess of 30 percent disabling prior to 
November 14, 1997.  

3. Entitlement to an evaluation in excess of 30 percent for 
myofascial pain dysfunction syndrome, including muscle 
contraction headaches, prior to April 7, 2004.

4. The propriety of an initial noncompensable evaluation for 
maxillary sinusitis.

5. The propriety of an initial evaluation of 10 percent for 
pelvic adhesions.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and a friend


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had. active military service from February 1980 
to March 1993.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1994 rating 
decision of the Regional Office in Philadelphia, Pennsylvania 
(RO), which granted service connection for temporomandibular 
joint dysfunction (TMJ), and assigned a 20 percent disability 
rating, effective March 17, 1993; service connection was also 
established for headaches, pelvic adhesions disorder, and 
sinusitis, each evaluated as noncompensably disabling. That 
rating action denied service connection for defective vision, 
hearing loss, and infertility. The notice of disagreement 
with the above determination was received in January 1995. 
The statement of the case was issued in February 1995. The 
substantive appeal was received in July 1995. The veteran, 
her mother and friend appeared and

offered testimony at a hearing before a hearing officer at 
the RO in March 1996. A transcript of the hearing is of 
record.

A hearing officer's decision was entered in November 1996, 
which increased the evaluation for TMJ dysfunction from 20 to 
30 percent, and for headaches from 0 to 30 percent disabling.  
The hearing officer's decision confirmed the noncompensable 
evaluation assigned to the service-connected maxillary 
sinusitis and pelvic adhesions, as well as the denial of 
service connection for defective vision, hearing loss, and 
infertility.  A rating action in November 1996 implemented 
the hearing officer's decision, and a supplemental statement 
of the case was issued later in November 1996.  VA 
compensation examinations were conducted in August and 
November 1997, and April 1998. A supplemental statement of 
the case, addressing all the issues, was issued in June 1998.  
Additional treatment records were received in July 1998 and 
February 1999.

Thereafter, a rating action in February 1999 confirmed the 30 
percent rating assigned to myofascial pain syndrome, 
including muscle contraction headaches.  A supplemental 
statement of the case was issued in February 1999.  A VA 
compensation examination was conducted in July 1999.  A 
supplemental statement of the case, addressing all issues on 
appeal, was issued in February 2000.  The appeal was received 
at the Board in May 2000.  

In a Board decision of May 2001 service connection for 
defective hearing was denied.  The Board remanded the issues 
currently on appeal.  In a rating action of July 2004 the RO 
increased the rating for myofascial pain syndrome from 30 
percent to 50 percent disabling, effective April 7, 2004.  
The evaluation for the veteran's TMJ was increased to 40 
percent effective November 14, 1997 and the evaluation for 
pelvic adhesions was increased to 10 percent, effective March 
17, 1997.  The RO also granted service connection for 
infertility, which was assigned a noncompensable rating from 
March 17, 1993.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement, which grants 
less than the maximum available rating, does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As noted above, the veteran is currently in receipt of a 50 
percent rating for myofascial pain syndrome with tension 
headaches under Diagnostic Code 8100, effective April 7, 
2004; and a 40 percent for TMJ under Diagnostic Code 9905, 
effective November 14, 1997.  These are the maximum scheduler 
ratings under these diagnostic codes and the veteran has not 
alleged that any of the elements necessary for an 
extraschedular rating under 38 C.F.R. § 3.321 (2004), in 
regard to these two disabilities.  Consequently, the matter 
of increased current rating for the veteran's service- 
connected TMJ dysfunction and myofascial pain dysfunction 
syndrome, including muscle contraction headaches are no 
longer in appellate status.  

The Board also observes that a June 1998 rating decision 
denied entitlement to a total rating based on individual 
unemployability due to service- connected disabilities and a 
temporary total rating under the provisions of 38 C.F.R. 4.30 
(2000). The veteran was notified of that determination and of 
her appellate rights by letter dated in June 1998. No notice 
of disagreement with that determination has been submitted; 
therefore, the Board lacks jurisdiction over that claim. 38 
U.S.C.A. § 7105 (West 1991).

The issue of entitlement to service connection for defective 
vision, the issue of an increased initial rating for pelvic 
adhesions, and the issue of entitlement to an evaluation in 
excess of 30 percent for myofascial pain dysfunction 
syndrome, including muscle contraction headaches, prior to 
April 7, 2004, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's has had mild symptoms of sinusitis since 
the date of her initial claim for service connection for this 
disability.  

2.  The evidence does not show that the veteran's TMJ 
disability resulted in limitation of inter-incisal movement 
of between 0 to 10 millimeters prior to November 14, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002): 
38 C.F.R. § 4.97, Diagnostic Code 6512 (1996 & 2004).

2.  The criteria for an evaluation in excess of 30 percent 
for TMJ disability prior to November 14, 1997 have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §4.150, Diagnostic Code 
9905 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Pub. L. 106-475, 
114 Stat. 2099 (Nov. 9, 2000), modified VA's duties to notify 
and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in June 2001, the RO informed the veteran 
of the provisions of the VCAA.  This letter in conjunction 
with the statement of the case and several supplemental 
statements of the case informed the veteran of the evidence 
needed to substantiate her current claims, and of who was 
responsible for obtaining what evidence.   In addition, this 
notice letter of June 2001 in conjunction with the statement 
of the case and several supplemental statements of the case 
informed the veteran of the evidence that VA needed.  The 
June 2001 VCAA notice also told the veteran of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all such evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Pelegrini Court made clear that it did 
not intend in such a case, for RO decisions to be vacated.  
Rather, a sufficient remedy was a remand so that the Board 
could ensure that the RO provided the required notice.  Id, 
at 120, 122-4.  The veteran essentially received that remedy 
when the RO provided the June 2001 notice.  VA has thereby 
met its obligation to notify the appellant of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It does not appear from a review of the record that, after 
further evidentiary development and earlier Board remands, 
any clinical evidence relevant to the claims that are the 
subject of this decision is available, but not yet associated 
with the claims folder.  In addition, pursuant to the VCAA, 
the veteran has received recent VA examinations.  The 
examiners had access to all the relevant evidence of record 
and provided the necessary medical findings to evaluate these 
claims.  

                                                  I.  Factual 
Basis 

The veteran's service medical records indicate treatment for 
TMJ dysfunction beginning in 1982, and she underwent a left 
temporomandibular joint arthrotomy while in the service.  She 
also received treatment during service for maxillary 
sinusitis and for pelvic adhesive disease.  On an examination 
conducted in November 1992 for purposes of a medical Board 
the veteran had limited articulation of the Jaw to 26 
millimeters with a click audible in the TMJs at 16 
millimeters.  The veteran was discharged from service due to 
TMJ disability.  

On VA general medical examination conducted in June 1993 no 
complaints or findings regarding the veteran's sinuses were 
reported.  It was noted that the veteran denied asthma or 
allergic disorder of the upper respiratory tract.  She was 
noted to complain of shifting and pain in the left and right 
TMJs, but no findings were reported.   

In a rating action of July 1994 the RO granted service 
connection for TMJ, which was assigned a 20 percent rating 
from March 17, 1993; maxillary sinusitis, which was evaluated 
as noncompensable (0 percent) from March 17, 1993; headaches, 
which was evaluated as noncompensable from March 17, 1993; 
and for pelvic adhesive disease, evaluated as noncompensable 
from March 17, 1993.  

The veteran underwent an MRI study of her right and left TMJs 
at a VA medical facility in October 1994.  A clinical history 
of intermittent closed lock dysfunction was reported.  At the 
conclusion of the study the impression was left disc 
anteriorly displaced on closed mouth view with recapture on 
open mouth view.  There were extensive degenerative changes 
of the right TMJ with no definite disc seen on the right 
side.  

In a January 1995 clinical note, a VA speech pathologist 
noted that the veteran's speech was intelligible despite the 
narrowness of her oral cavity secondary to TMJ problems.  It 
was said that she would need an alternative method of 
communication during periods when her TMJ disorder prevented 
any articulation at all.  

On a March 1996 VA dental examination the veteran complained 
of tooth and jaw pain due to TMJ.  She said that her ability 
to open her mouth was sufficient only to allow for a 
toothbrush.  Evaluation revealed left periarticular 
tenderness and lymphadenopathy.  There was a limitation of 
inter-incisal motion 16 millimeters and a limitation of 
excursion to 2 millimeters.  

During a March 1996 hearing before a hearing officer at the 
RO the veteran said that only the moist heat from a shower 
would allow her to open her mouth in the morning and that her 
TMJ disability even caused difficulties in brushing her 
teeth.  She said that her jaw problem caused her to miss some 
time from school.  The veteran also said that she was 
constantly congested because of her sinusitis and that the 
congestion was relieved by moist heat from her shower.

In a decision of November 1996 the hearing officer increased 
the evaluation for the veteran's TMJ disability from 20 
percent to 30 percent disabling, effective March 17, 1993.  
The hearing officer increased the evaluation for the 
veteran's headache disorder from noncompensable to 30 percent 
disabling, effective March 17, 1993.  The noncompensable 
ratings previously assigned for sinusitis and pelvic 
adhesions were confirmed and continued.  

On a VA neurological and general physical examination 
conducted on November 14, 1997 the veteran complained of an 
inability to open her mouth widely and an inability to talk 
for prolonged periods.  The veteran also complained of muscle 
contraction headaches in the back of her head and in the 
neck, for which she took Ibuprofen and used heat and cold 
packs.  It was noted that the veteran did not have any 
gynecological complaints at that time.  She had an enlarged 
and soft parotid, which was diffused and moved with 
swallowing.  The veteran's neck was supple and did not reveal 
a carotid bruit.  She did not have tenderness over her 
cervical spine or paraspinal muscles.  It was noted that the 
veteran talked with her mouth only slightly open.  The 
diagnoses included TMJ disease and muscle contraction 
headaches.  In an addendum of November 1997 it was noted that 
the veteran could only open her mouth and part her lips about 
one inch.   

During an April 2004 VA examination of the veteran's sinus 
disability she complained of maxillary and frontal sinus 
pressure with interference with breathing through her nose.  
She also complained of intermittent nasal congestion with 
white to clear to yellow mucous.  Purulent drainage was 
denied and there was no dyspnea at rest or on exertion.  
There had not been any sinus surgery and the veteran treated 
this problem with antihistamines, decongestants, steroidal 
nasal sprays, and Tylenol.  The examiner said that the sinus 
condition did not cause periods of incapacitation and the 
veteran's nostrils were patent with no obstructions.  There 
were no polyps and the turbinates were pink with 
approximately 1 to 2+ edema.  No lesions or masses were noted 
and the sinuses were non-tender.  There was no purulent 
discharge or drainage.  

                                                      II.  
Legal Analysis

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

The veteran's sinusitis is evaluated pursuant to Diagnostic 
Code 6512 using the criteria found in the General Rating 
Formula for Sinusitis of the Schedule. 38 C.F.R. § 4.97. 
Under those criteria, a rating of 30 percent is warranted 
where the evidence shows three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A rating of 10 percent is warranted where the 
evidence shows one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A noncompensable 
rating is warranted where the evidence shows sinusitis 
detected by X-ray only. 38 C.F.R. § 4.97.

The criteria for evaluation of sinusitis were amended during 
the pendency of the veteran's appeal, effective October 7, 
1996.  See 61 Fed. Reg. 46728 (Sep. 5, 1996). Pursuant to the 
criteria in effect prior to October 7, 1996, a 30 percent 
rating was warranted where the evidence showed severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence. A 10 percent rating was warranted where 
the evidence showed moderate sinusitis with discharge or 
crusting or scabbing and infrequent headaches. A 
noncompensable rating was warranted where the evidence showed 
sinusitis with X-ray manifestations only with mild or 
occasional symptoms. 38 C.F.R. § 4.97, Diagnostic Code 6512 
(1995). These criteria were applied in the July 1994 rating 
decision that established service connection for chronic 
sinusitis and thus the veteran has been informed of these 
criteria.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

The Board will evaluate the veteran's symptomatology pursuant 
under the old criteria for the entire period of the appeal, 
and under the new and old criteria for the period beginning 
October 7, 1996.  

Review of the claims folder reveals complaints of congestion 
due to sinusitis at the March 1996 RO hearing, but there is 
no clinical records indicating treatment for sinusitis at any 
time subsequent to the veteran's discharge from service in 
the early 1990s.  

On Recent VA examination of the veteran's sinuses, similar 
complaints were noted.  While some edema of the turbinates 
was noted, purulent drainage and discharge was neither 
reported nor noted during the evaluation and there were no 
polyps, obstructions, lesions or masses noted.  The veteran's 
nose was patent and free of any obstruction.  It was noted 
that the veteran had not undergone any surgery for sinus 
disability, and no breathing difficulties were reported.  The 
veteran's sinus problems did not result in periods of 
incapacitation.  No obstructions were noted.  

These findings do not indicate a compensable degree of 
disability due to sinusitis under the new or the old criteria 
for the evaluation of sinusitis.  The clinical findings do 
not demonstrate the moderate degree of sinus symptomatology 
required for a 10 percent rating under the old criteria since 
no nasal discharge, crusting or scabbing has been 
demonstrated.  

The veteran does suffer from headaches, but these are of the 
tension variety related to her myofascial pain syndrome.  No 
sinus headaches have been identified.  Hence a compensable 
evaluation for the sinus disability under the rating criteria 
in effect prior to October 7, 1996, is not warranted.  

The record indicates that the veteran's sinusitis is not 
incapacitating, in that there have been no reports of 
incapacity, and the clinical documentation also does not 
demonstrate that that the service connected sinusitis results 
in three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Therefore, a compensable rating for sinusitis is 
also not warranted under the rating criteria in effect since 
October 1996.  Accordingly, the veteran's sinus disability is 
appropriately rated as noncompensable.  

Moreover, it is apparent from the record that the 
noncompensable rating currently assigned for the veteran's 
sinus disability is the most disabling that this disability 
has been since the date of the claim, which in this case is 
the day following discharge from service.  Accordingly, 
staged ratings for sinusitis are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As noted above, in a rating action of July 2004 the RO 
increased the rating for the veteran's TMJ disability from 30 
percent to 40 percent effective November 14, 1997.  This 
increased rating increase was based on findings reported on a 
VA examination conducted on November 14, 1997.  The issue 
before the Board at this time is whether the evidence of 
record supports the assignment of an evaluation in excess of 
30 percent prior to the date of the November 1997 VA 
examination.  

The veteran's service-connected TMJ disability is currently 
rated on the basis of limitation of motion of 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this provision, limited motion 
of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation, from 21 to 30 warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation. Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation. Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion. 38 C.F.R. § 4.159, 
Diagnostic Code 9905 (2004).

The evidence of record indicates that prior to the veteran's 
November 1997 VA examination she was treated for pain and 
limitation of motion in her jaw due to her TMJ disability.  
On a March 1996 VA dental examination the veteran complained 
of tooth and jaw pain due to TMJ.  She said that her ability 
to open her mouth was sufficient only to allow for a 
toothbrush.  Evaluation revealed left periarticular 
tenderness and lymphadenopathy.  There was a limitation of 
inter-incisal motion 16 millimeters and a limitation of 
excursion to 2 millimeters.  

This evidence does not show symptomatology due to TMJ disease 
sufficient to warrant an evaluation in excess of 30 percent 
for this disability prior to the November 1997 examination.  
Limitation of incisal movement to this extent does not meet 
the scheduler criteria for a 40 percent rating, which 
requires that such a limitation be between 0 to 10 mm.  
Accordingly, the Board concludes that the 30 percent rating 
assigned for TMJ disability was appropriate prior to November 
14, 1997.


ORDER

Entitlement to a compensable initial rating for sinusitis is 
denied.  

Entitlement to an evaluation for temporomandibular joint 
dysfunction (TMJ), in excess of 30 percent disabling prior to 
November 14, 1997, is denied.  


REMAND

In regard to the issue of entitlement to service connection 
for defective vision, it is noted that the veteran has 
received diagnoses of myopia and astigmatism both in service 
and since. The provisions of 38 C.F.R. 3.303(c) preclude 
compensation for developmental defects and refractive error. 
However, the Board is not free to substitute its medical 
opinion for that of medical professionals in order to 
determine whether the astigmatism and myopia are 
developmental defects or simple refractive
error.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A 
medical opinion is therefore necessary in regard to this 
question.  

On a VA neurological examination conducted on April 7, 2004, 
the veteran was noted to have mild facial pain, headaches, 
and cervicogenic headaches.  She reported that she had 
approximately three to four headaches a month, which 
reportedly lasted from two to three days.  She took Motrin 
for these headaches and she indicated that she also saw a 
chiropractor for her headaches and neck pain.  

As noted earlier, the veteran has been assigned the maximum 
50 percent rating for her service connected myofascial pain 
with headaches under the criteria of Diagnostic Code 8100 
effective April 7, 2004, the date of this VA neurological 
examination and the Board now has for consideration the 
question of an evaluation in excess of 30 percent for this 
disability prior to that date.  The clinical record of the 
veteran's reported treatment for headaches and neck pain by a 
chiropractor prior to April 7, 2004, constitutes evidence of 
potential relevance to this issue.  VA is required to make a 
reasonable attempt to obtain these records.  38 C.F.R. 
§ 3.159(c)(1)(2004).

Finally, in the Board's remand of May 2001, the RO was 
requested to afford the veteran a gynecological examination 
to determine, among other things, the severity of her service 
connected pelvic adhesive disease is controlled by treatment.  
The examiner was also to indicate whether there was any 
increase in the level of severity of the disability due to 
her service connected pelvic adhesions and whether this 
disability.  

On VA gynecological evaluation in April 2004, the veteran 
complained of severe dysmenorrheal and pelvic pain.  She also 
reported worsening premenstrual syndrome symptoms as well as 
ongoing infertility.  It appears that while the VA examiner 
did conduct a thorough review of the veteran's records, the 
examiner did not express an opinion as to whether the 
veteran's pelvic adhesions were controlled by continuous 
treatment.  In addition, while the adhesions were noted to be 
moderate at the time of a 1984 in-service laparoscopy, the 
examiner did not comment on the current severity of the 
pelvic adhesions.  

In view of the above, the Board currently lacks the relevant 
clinical information necessary to adjudicate the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for pelvic adhesions.  Therefore, a further VA gynecological 
examination must be conducted prior to further appellate 
consideration of this issue.  See also Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance).

This case is accordingly REMANDED for the following actions:  

1.  The AMC or RO should take the 
necessary steps to obtain records from 
the chiropractor who reportedly treated 
the veteran for neck pain and headaches 
prior to April 7, 2004. 

The veteran should be afforded a VA 
gynecological examination to determine 
the severity of her service connected 
pelvic adhesion disability.  The claims 
folder must be made available to the 
examining physician so that the relevant 
records may be reviewed.  The examiner 
should indicate that the claims folder 
has been reviewed.  All pertinent 
clinical findings should be reported in 
detail and any appropriate special 
studies conducted. 

The examiner should express opinions as 
to whether the veteran's service 
connected pelvic adhesions disability is 
moderate or severe in degree and also 
whether this disability is controlled by 
treatment. If this disability is 
described as severe or if it is found not 
to be controlled by continuous treatment, 
the examiner should, if possible, provide 
an estimate as to how long this 
disability had been at that level of 
severity.  

The veteran should be afforded a VA 
ophthalmologic examination in order to 
determine whether she has an acquired eye 
disorder related to service.  The claims 
folder must be made available to the 
examining physician so that the relevant 
records may be reviewed.  The examiner 
should indicate that the claims folder 
has been reviewed.  The examiner should 
provide an opinion as to whether any eye 
or vision disability diagnosed on the 
examination is developmental in nature or 
acquired.  If any acquired disability is 
diagnosed on the examination, the 
examiner should express a medical opinion 
as to whether it is at least as likely as 
not that the disorder had its onset 
during service or is otherwise related to 
service.  

Then the AMC or RO should adjudicate the 
issues on appeal, and if any benefits 
remain denied, issue a supplemental 
statement of the case.  The case should 
then be returned to this Board, if 
otherwise appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


